Deny and Opinion Filed March 30, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00267-CV

                    IN RE KENNETH B. CHAIKEN, Relator

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-04054-2015

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Osborne, and Justice Reichek
                         Opinion by Chief Justice Burns
      Before the Court is relator’s February 27, 2020 petition for writ of mandamus

in which he contends that the trial court abused its discretion by ordering the post-

judgment release of registry funds to the real party in interest. Relator’s record does

not comply with the requirements for filing a petition for mandamus. See TEX. R.

APP. P. 52.7. Further, entitlement to mandamus relief requires relator to show both

that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Based on the record before us, we conclude relator has not shown

the trial court abused its discretion. Accordingly, we deny relator’s petition for writ
of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the

court determines relator is not entitled to the relief sought).




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE


200267F.P05




                                          –2–